Case 4:20-mj-01069-DLC Document 48-8 Filed 08/07/20 Page 1 of 6




               EXHIBIT H
Case 4:20-mj-01069-DLC Document 48-8 Filed 08/07/20 Page 2 of 6




    MNG                                        Nfl JET HAVACIMIC
    JET                                      Ala lark lavelinini Menet Etavaciltk
                                            'rerrninAll E Kop1111)
                                            Yeni Viangirlar B8Igesi 3 Nola Hangar
    NINO                                    Sefaki3",y, laidikccianoce - tsttinbut




                         MNG
                         JET


                          MNG JET HAVACILIK A4,
                       SINGLE CHARTER AGREEMENT




                                   1/6
     Fetm-0379 Rt.00
     Dec14.041017




                           EX-Taylor, M.-00525
Case 4:20-mj-01069-DLC Document 48-8 Filed 08/07/20 Page 3 of 6




                                                                                                                              Amami


    MNG                                                                          NING JET lirWACILIKA4
    JET                                                                          Atatiiik Hanlimani (Gold Havualik
                                                                                 Termirmli F., Kling)
                                                                                 Yrni fffirigilliar Balgcsi ;1 Nelti Hangar
    NSW                                                                          SeNktly, nciikekrnect , Estimbul


                                                                                                           A.ttachmeilt-x




                                           SINGLE CHARTER QUOTATION
                   Thanit you for your order which AV e CO Orin as follom;
                                                                             —
                   DATE                    ETD           PLACE OF                     ETA               ARRIVAL
                                                         DEPARTURE                                      AIRPORT

                                      1900 LOC
               28,12.2019                                      OMDB               083o tO C                 RJ1313

                                       2naLOC
                                        1:
               29.12,2019                                      RJBB               0400 L00                  LTBA


                                                             PRICING

                           CURRENCY                             PRICE                            REMARK


                                                            350.900 USD

       . ... ._        ,                                                                                             .




               •   •




     'Aircraft: GLOBAL EXPRESS

      Registratien:TC-TSR OR TC-YVA

      Crew Information;

           •       CPT NOYAN PASiN-0090533 6551815
           •       CPT-BA IlRi KUTLU SOMEK
           =       F7A TEA


      Seating Capacity:14 PAX

           .       Kindly provide ns with the passenger and details



                                                                 ;16
      Fcon-ove FleY OD
      Delo-14.0.2017




                                              EX-Taylor, M.-00526
Case 4:20-mj-01069-DLC Document 48-8 Filed 08/07/20 Page 4 of 6




     /ONG                                                                             MNGIET HAVACILIKA.S.
                                                                                      AtatErk Havalimatti (Gent] Havaerlik.
                                                                                      Terralnak E Xitpttr)
                                                                                      Yen{ Harigarinr Balgest 3 Nolo Hangar
                                                                                      gefaHly,Katillaxiurrece - 14tanbUl

          Randling Agent(s):
          LTBA-C8LEB1 GROUND FIANDLING
          RJBB-JEISX

         Caterlogi

              •    Standard VIP catering
              •    Kindly provide us of any preferences




                                            i'UNG JET TERMS AND CONDITIONS

        The following Charter Terms &Conditions are an integral part of the agreement between MHO JET HAVACILIK
        A4. (hereinafter ''IvING JET") and the Customer wherein MNG JET provides one or rams Charter Flights fOr the
        Customer.

        .t-ECOPE
         The subJeut of the caturrictual agreement 1.9 the transpott ofpassengers 211d/Or accels from the point of departure
        lo the point of de.5tinAtion at stilted hi the admired 3inglo Charter [Mutation (Attachment-O. HNOJEE shell
        provide for the Costorticr's Solo UNe the Aircraft, manned and equipped forthr performonte of the Charter as
        specified In the Single Charter Quotation.

        2. INCLUDED CMS
        Aircraft costs including crew, fuel, triainteunnee, air ruivigatinn end airport charges, VIP lounges, tivillglie hiNc
        JET standard catering depertdIng on flight time and thud of day, passenger and vogo kraut:mew arid taites.

       3. EXCLUDED / ADDITIONAL COSTS
       Pucland insurance surcharges, de-icing o irciofi, linw.screices,SATCOM servires rind special catering requests
       such es caviar Anil special wines or 0110811nd any other cesti for specially requested items or services will Ins
       irrrahocti separately, at cast rind reimbursed to NINO Jirf by the Customer.

           PAYMENT
        WOG JET may require payment in Moan eu with restwt to any flight. if full or partial credit it granted for any
       trip, ilaymont will he due within 15 days from iveelpt of invoke by Customer. Nitgar credit'eardsavill be accept-NI
       Orr pm-meatst however, the Customer will ha choeged et!).surcharges and an nittlitionsl handling charge        .rsw,.
        5, FORCE AJET/RE
        MEG JET Will not he dcoted lobe in breach of its obligations herannder or have Any !lability for any delay,
       Cetilt`GROVell Or damage arising in rimless( in part from any act of imturoi acts of civil ai' military authority, strike
       or hi bar dispute, mechanical failure, lack of essential supplies or pane or Await), other rause beyond the control of
       NINO JET; provided, however, that 0 a tirip Is reanimated prior to onnpkhloo,due lii whale or hi part to Orly sorb
       mac, NO JET will refund to Customer nil paYmcnio previously received with rspeet tosuch triprother then the
     . anal. OltribUilthig IV transportation therefore purl-tumid and such transportation it% may lie iltt Lasily to roturn
       charter flight plIstopioN te their original-airports of depprtm, If Customer's trip is terminated prior to
       completion and ZdNO JET pee dike Ctstemior with another eirrmil to cosigner Colonier's itinerary, then
       Customer will reimburse taNG JET for the additional costs, tram., incurred num anti above the original price
       quotation, to provide Customer with a replacement aircraft.

      6. SUBSTrIVTION OR SUECIIARTER OF ALIRCIIAlrf
      If the Aircraft shall for any mason become incapable 61,10dt:1-taking such transport of passengers or goods at was
      contemplated at tho time of this Agreement,MNG JfiTmny I Ii dIseret [al substitute far Inch airtrott or nearly
     M mill' I tlialble of undert.iking awl> transport. Ii.MNG JET duel eteo In substito to an *1watt sir forrsaid then
     the phAisions of this Agrecnieri I. relating to the Airtalift shell uppity equally In the stimitattd nlreettli-. If M NO JET
     data not eleet to sabStito to another aitrrafti it shall notify the Customer as soon Os possible and shell he reiltttd of
     its obligations tic provide the aircraft for the journeys which can no longer bit undertaken by reason of the

     Fccm-OPP Rtlton
                                                                3/6
     DatrA14,09.2eir




                                             EX-Taylor, M.-00527
Case 4:20-mj-01069-DLC Document 48-8 Filed 08/07/20 Page 5 of 6




    PANG                                                                          NINGJET ilAVACILOCA.§.
    JET                                                                           Atatark Ilava'imam (Omni Hayseilik.
                                                                                  TermMali 8 Kaptsi)
                                                                                  Yenl Hangarler Bidgesi 3 Nein. Hanger
    NINO                                                                          Serailly, Eliciikeekrnect - istenbul

         Incapacity of the Aircraft and MEG J Ershall at be under any liability te the et[stoner other than the liability ta
         refund to the Customer such part of the vice set out In the signet! Charter QuotatIonwhich relates to that part of
         the carriage orjourney(s) cancelled and IWO JET's certification of Snub amount shall, save in the cute of manifest
         error, be conclusive.

         7. CAPTAI1'J'S-m.71May
        The Captain of the aircraft shalt have absolute discretion to decide whet load, Including the number of passengers,
         may safely hectratied In the Aircraft on any particular flight and how such load shall bc distributed, whether and
        wheats flightnmy safely be undertaken and when and where theAireraftshall be tended:The passengers to he
        carried on any flight under this agreement, hereby agree to fallow in all respects the directions and instructions of
        the Qtptaitt and Crew of dm Aircraft. Further, the Customer hereby acknowledges end confirms that all directions
        or instructions given by the Captain or Crew pursuant to this clause 7 shall he binding an the Customer and that
        IvING JET may terminate this Agreement without Nether notice if any prisserigerfails to comply with any each
        directions or Instructions. IMO JETshaft not be liable to the Customer orsmy othorparty whatsoever for any loss,
        damage., costs or claims of whatsoever nature and howsoever arising as a result tit any decision or action, token by
       MHO JET pursuant Us this clause 9.
       8, DELAYS
       If any delay in the eomnriencannent or completion of any flight is caused by the Customer, demurrage shall be
       charged to the Customer fors-itch delay at the hourly market rate for the aircraft specified in the signed Charter
       Qtiole, and in addition MNO JET shall bg entitled at any time after demurrage shall havestarted to run to cancel
       such flight (without prejudice to any claim DAM JET grail have against the Customerof demurrage up to the time
       (garish cancellation and the rights of MNG JET bensundor)

       o. TRANSPORTATION AND TRAVEL DOCUMENTS
       All passengers have to comply with any requirements (e.g. immigration, ea.stams, agriculture, etc.) at each
       destination. Passengers have to be ht passceston otu valid passport pins, where necessary, A vi.. MNO JET takes
       no responsibility lit case tenon-compliance with any custom's requirements by the Passengerfs).
       Should there be any surcharges, (ma, tines or similar due to a non-compliance, the Qiiitdillar will be billed for
       such costs. IVIED JET taimi no toponsibillty with the regard tovian requirements of Passengers. Should there he
       any key due to the lock of required entry documents of Passengers or cargo the Customer wilt be billed for such
       costs.
       so, BAGGAGE AND DANGEROUS Ct0ODS
       The entount and weight of accompanied baggage shall bees             JET's discretion. The Customer shaLl not deliver
       for carriage and MUG JET shell not be required to carry on any flight, any article prohibited under the ICAO
       Dangerous Loads regulations or any other srlkID prohibited by any applicable treaty, law or regulation of the
      country of segistmtion of this Aircraft and of any country to, (tans or over which the Aircraft is flown (including,
      without limitation compressed gases, firearms, opiosives, corrosives., flammable liquids Or saiidaY.
      The Customer confirms tar MK- JET, any customs official, and any other duty authorizes) governmental or
      public official may inspect and examine anybaggage or cargo belonging to any Passenger whether-am-moo riled or
      not. Furthermore and without prejudice to the foregoing, MHO JET may refine to early Any baggage or other Item
      considered by the Captain of the Aircraft or by any other responsible Servant of ivtleG JET to be tuteuitable for
      carriage by air whether by its maitre- or any applivable laws, orders or regulatkms of any country flown from, to or
      over.
      Passenger baggage weight in limited for flight safety reasons and varies according to aircraft type. hems
      &unaided by the crew to hoot' excessive weight or size will not be permitted on the Aircraft.

       Is, REFUSAL OF TRANSPORT
      MNG rET may refuse passengers transportation, at its own discretion and while retaining all rights and claims,
      for good course, In particular, without limitation, if the mental or physical condition or the behevkr of die
      pasSerigers represents a threat to safety or violation of law.

      12. LIARrary
      &WC JE'T stall nut be liable for actions of other airlines, security clearance sad bandling companies and their
     vicarious agents, or for personal belongings left tm board by passengers, fin MR) of duaragn caused by any
     passenger to theAlnunik, the Customer shall be responsible fir and/or liable to pay to NINO JET any cost, charge,
     expense or other sums resulting from the immobilisation of end/or any resulting repairs to the Aircraft.

     as. CANCELT,ATION
     10 cam of cancellation of any hooked flight by the Customer. li/NO JET shell be entitled to receive. Fie liquidated
     damages flats penalty, the following;
     After booking end until 9E, hours prior to duporturt tutu
                                                             4/6
     Folar0379 F4,400
     bor:14 09.2017




                                            EX-Taylor, M.-00528
Case 4:20-mj-01069-DLC Document 48-8 Filed 08/07/20 Page 6 of 6




    NING                                                                            uhrOJETRAVACILIK
    )ET                                                                             Atahlrk ifavalf Mani Memel Havarti*
                                                                                    Terminall B Kopist)
                                                                                    Yeni Ilangariar Billgesi 3 Nob hanger
    HMO                                                                             Sefairdy, Eticiikeekroces . Istanbul

         Betweon 96- yz hours to departure 25%
         Between 72-48 hours to departure 50%
         Between 48-24 hours to departure 75%
         Less than 24 bouts to dcParture or no ahow up-to t00%
        14. APPLICABLE LAWAND JuRTEDIETioN
        These Terms & Conditions and the signed Charier Quotation to which they are attached ate sallfeet to all
        sPPlicahis wigs, rugulatinlin, approvals and carttiteetinna in effect front lintel° time diesc Terms & Conditions
        and the tripled elitur Omani-ion to which theyniw attached shall be governed by 'betimes of Turkey. My dispute
        arising out of em In connection htuwith shall be subm heed to the eschtsive Surisdkti on of dui courts of
        iSTANIS CIL, Turkey; provided, however-, )4NG JET may in Its sole option brim action againstthe Customer in any
        other competent court.



        ThiltakyOU, very nitteh tbrrrur order. If them ate any questions, please don't hesitate to contact us at any time on
        our telephone numbers shown below.


       Mobile
       CAN PhOtlet
       Var

       May we kindly auk   'OU   to sign nth:wiled actc±planm uf the flight confirmation and scan it back to
                                       and

       Ateeptarice is also made layfult payment of the amount due to MN( JET HAVC[UK A.


       L. This gout:Wen Is subject to availability of the atteraft, air traffic requirements and ?MG JEf
                                                                                                          HAVACILIR
      St ottdord Terms St ContlitIons,
      2. Thopriut includes all fees related to the aircraft, crew, fuel, handling agent sorolces, standard catering snit-able
      to the time of day and complimentary bar for the above egad mentioned flightless.
      3.The prim does not include any change to Ilia lime, ileporture or destination, ground transport Klan,. phone calls
      from the ohm-aft, additional insurance premiums to nitc‘rily or !and itt certain notes, de-lcing rests and specific
      cateritigif as repeated by the customer.
      4, %VW and intertet usage will be charged extra.

      )(trots rioter*,

      MNG JET RAVACILIK                                                           COiottANY

                                                                                 Name and Summer
                                                                                 bete;
                        Okan KOSEIVIEN                                           Signature:
                 / Breand Watkins Manager?.
                   61
                    ,44sallatIS Centel Meow




                                                                5/6
     Fonn.O3t9 Rev DO
     Da1z;14.0 207
                                 laramarrossamroy




                                             EX-Taylor, M.-00529
